PER CURIAM.
Nolan’s Towing and Recovery appeals from a final judgment awarding costs and attorney’s fees and transferring its counterclaim to county court. We affirm the order awarding attorney’s fees pursuant to section 713.585(5)(d), Florida Statutes (1989). We also affirm the order transferring the counterclaim to county court. However, although costs were properly awarded to the appellee, we find that the amount of costs awarded was excessive and, therefore, reverse and remand for a recalculation of the award.
Affirmed in part; reversed in part; remanded.